Citation Nr: 0818505	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-34 910	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD has been shown to be the result of a 
stressful event which occurred during his period of active 
service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim of service connection for PTSD on appeal is 
being granted, there is no need to review whether VA's 
statutory duties to notify and assist are fully satisfied as 
any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The Board finds that the veteran did engage in combat with 
the enemy.  The veteran's personnel records reflected that 
the veteran served as a door gunner in Vietnam from November 
1968 to February 1969 in the 190th Assault Helicopter 
Company.  The Board recognizes the duties of a door gunner as 
combat-related.  As such, the Board finds that the veteran is 
shown to have engaged in combat with the enemy. 

After determining that the veteran engaged in combat with the 
enemy, the Board must determine whether the veteran's alleged 
stressors are credible and "consistent with the 
circumstances, conditions or hardships of service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio, 9 Vet. 
App. 163; West, 7 Vet. App. 70; Zarycki, 6 Vet. App. 91.  In 
this regard, the veteran has not identified any stressors in 
correspondence to VA, despite being provided a PTSD 
questionnaire in his July 2003 VCAA letter.  However, a March 
2003 VA treatment entry indicated that he identified 
stressors as medivacing wounded soldiers, seeing children 
being killed, and injuring his knee after stepping in a booby 
trap.  Additionally, during his October 2003 VA mental 
disorder examination, he appeared to list the stressors of 
killing Viet Cong and NVA and injuring his leg in a booby 
trap after jumping out of the helicopter.  

Regarding the stressors of medivacing wounded soldiers and 
seeing children killed, the Board finds these stressors to be 
consistent with his role as door gunner.  Further, the 
killing Viet Cong and NVA is also consistent with the 
circumstances, conditions or hardships of the veteran's 
service.  

Additionally, the Board finds that the veteran's stressor of 
injuring his leg after stepping on a booby trap is consistent 
with his service and is also supported by the evidence of 
record.  The Board finds it significant that the veteran has 
stated since he filed a claim for a left leg injury in March 
1974 that he was injured by a booby trap in Ben Hoa and was 
hospitalized for surgery in Japan.  Although the veteran's 
service medical records do not indicate that he was injured 
by a booby trap specifically, the description of his injury 
as detailed in the service medical records is sufficiently 
consistent with the circumstances of his service.  In this 
regard, the veteran's service medical records indicated that 
he twisted his left knee while working in October 1968 and a 
December 1968 entry elaborated that he still had a painful 
left leg after jumping off a truck two and a half months 
prior.  A December 1968 clinical record from the 106th 
General Hospital (the same hospital the veteran indicated he 
was treated in his March 1974claim) noted that the veteran 
injured his left knee early in October when he fell in a hole 
in Vietnam and that he re-injured his knee two weeks prior to 
the date of the record.  A January 1969 clinical record cover 
sheet noted that the veteran was in the hospital for 37 days 
for a left knee torn medial meniscus.  As such, the Board 
finds the stressor of getting his leg caught in a booby trap 
to be consistent with his service and sufficiently supported 
by his service medical records.  

The Board now turns to whether the veteran's PTSD is related 
to either of his aforementioned confirmed stressors.  In this 
regard, the Board finds that the most recent VA treatment 
pertaining to whether the veteran suffers from PTSD is in 
conflict.  However, as discussed above, the law is clear that 
it is the Board's duty to assess the credibility and 
probative value of evidence, and provided that it offers an 
adequate statement of reasons and bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) 
(the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record).  The 
Board, of course, is not free to reject medical evidence on 
the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (1995).  

In March 2003, a VA staff psychiatrist evaluated the veteran 
to determine if he had PTSD.  The veteran described several 
traumatic incidents including medivacing wounded soldiers and 
seeing wounded troops, seeing children being killed, and 
stepping on a booby trap which resulted in a knee 
replacement.  Following examination, the psychiatrist 
concluded that the veteran met the criteria for PTSD and 
reported the veteran's symptomatology to support her 
conclusions.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
The Board finds it significant that the psychiatrist 
determined that the veteran had PTSD based on the stressors 
it has determined were credible and consistent with his 
service duties.  See Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 458, 460- 61 (1993).  As such, the Board affords 
this opinion great probative weight.

By contrast, in October 2003, the VA examiner determined that 
the results of the veteran's examination did not indicate 
that he had PTSD.  The examiner concluded that given the 
questionable nature of the veteran's self report, he strongly 
recommended that there be independent corroboration of the 
veteran's self report statements as they appeared to have an 
apparent factitious quality.  

During the October 2003 VA examination, the examiner asked 
the veteran to describe his duties as door gunner.  In 
support of his conclusion that the veteran's statements were 
factitious, the examiner noted that the veteran could not 
recall the type of helicopter he was on, when his tour in 
Vietnam occurred, and gave vague statements about the 
operation of his weapon.  The examiner also pointed out that 
the veteran's DD 214 did not indicate that the veteran 
received a Purple Heart despite the veteran's claim that he 
was injured by a booby trap.  However, the Board notes that 
it has determined that the veteran's report of stepping on a 
booby trap is sufficiently supported by his service medical 
records and is otherwise consistent with his service.  
Additionally, the receipt of a Purple Heart is not necessary 
to verify the booby trap stressor.  Moreover, the Board notes 
that approximately 35 years had passed between the veteran's 
last period of service in Vietnam and his October 2003 
examination.  Further, the Board notes that the veteran was 
diagnosed with vascular dementia by a VA clinical 
neuropsychologist in June 2002 and is also service-connected 
for that condition.  The Board finds that it is reasonable to 
conclude that based on the veteran's vascular dementia and 35 
year gap between service and his examination that he might 
have had problems remembering details of his service during 
the October 2003 VA examination that have been verified 
elsewhere in the record.  

Based on the foregoing, the Board attaches more probative 
weight to the March 2003 VA psychiatrist who determined that 
the veteran had PTSD as a result of his aforementioned 
stressors.  As such, after resolving all doubt in favor of 
the veteran, the Board finds that the evidence supports the 
claim or is in relative equipoise.  According, entitlement to 
service connection for PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


